                Case 2:09-bk-26198-BR Doc 55-6 Filed 10/29/20 Entered 10/29/20 08:00:49         Desc
                              Exhibit Exhibit 6 - Appendix re Bosse Billing Page 1 of 12



                                                APPENDIX 1
Fig. 1.1
                   FORECLOSURE             UD CASE –           UD CASE –         BANKRUPTCY       BANKRUPTCY
RELEVANT          CASE – BC424268          09U04258            09U15988           CASE – 2:09-     CASE – 2:10-
  DATES                                                                           bk-26198-BR      bk-14951-VK

                                                                                 Chapter 13
 Case Type       Wrongful Foreclosure,   Unlawful            Unlawful            converted to
                 et cet.                 Detainer/Eviction   Detainer/Eviction   Chapter 7       Chapter 13
 Start Date      10/22/2009              03/24/2009          11/06/2009          06/25/2009      02/11/2010
 End Date        09/07/2011              10/23/2009          11/08/2010          09/30/2010      08/19/2010


Special Note:
LASC Case No. 09U04263 (commenced 03/04/2009; Notice of Stay filed 06/30/2009); GC042508 (commenced
03/09/2009; Notice of Stay filed 08/03/2009); and Bankruptcy Case No. 2:09-bc-20882-AA (commenced 05/06/2009
as a Chapter 13; Voluntarily Dismissed May 27, 2009) not included.
              Case 2:09-bk-26198-BR Doc 55-6 Filed 10/29/20 Entered 10/29/20 08:00:49    Desc
                            Exhibit Exhibit 6 - Appendix re Bosse Billing Page 2 of 12



                                              APPENDIX 1
 Fig. 1.2
                    FORECLOSURE           UD CASE –       UD CASE –     BANKRUPTCY           BANKRUPTCY
    BILLING            CASE –              09U4258        09U15988       CASE – 2:09-         CASE – 2:10-
  STATEMENTS          BC424268                                           bk-26198-BR          bk-14951-VK

                   XXXXXX CHAPTER 7 BANKRUPTCY CASE IN EFFECT XXXXXX
 October 5, 2009   3.50 + 3.50 + 3.50 0.25 + 0.25 +        1.00 + 3.50
                   + 3.50             0.50

November 2, 2009 3.50 + 4.50 + 2.50     3.00 + 8.00 +                   0.75 + 1.00 + 0.75
                 + 4.00 + 5.50          2.50 + 4.00 +
                                        8.00 + 2.50 +
                                        4.50

December 3, 2009                                        4.00 + 4.50 +
                                                        4.50 + 4.50 +
                                                        4.50 + 3.50 +
                                                        3.00

 January 8, 2010                                        1.00 + 3.50

February 5, 2010   1.50 + 5.50 + 2.00                   3.50 + 2.50 +
                   + 7.50 + 3.50 +                      2.25 + 3.50 +
                   6.50 + 2.25 + 4.50                   3.50 + 6.50 +
                                                        3.50 + 3.50

  March 3, 2010    2.50                                 2.50 + 2.50 +                        2.50 + 3.50
                                                        6.50 + 2.50 +
                                                        2.50 +
              Case 2:09-bk-26198-BR Doc 55-6 Filed 10/29/20 Entered 10/29/20 08:00:49    Desc
                            Exhibit Exhibit 6 - Appendix re Bosse Billing Page 3 of 12



                   FORECLOSURE          UD CASE –      UD CASE –        BANKRUPTCY        BANKRUPTCY
   BILLING         CASE –               09U4258        09U15988         CASE – 2:09-      CASE – 2:10-
 STATEMENTS        BC424268                                             bk-26198-BR       bk-14951-VK

  April 8, 2010    2.00                                6.50 + 6.50 +                      2.75 + 3.50 +
                                                       2.50 + 2.50                        1.00

  May 5, 2010      3.25 + 3.50 + 2.50                  0.50 + 3.50                        1.00
                   + 1.50 + 3.50

  June 3, 2010     2.00 + 3.00 + 1.50                  2.50 + 1.00 +                      1.00 + 1.50 + 1.50
                   + 2.50 + 1.00 +                     1.25
                   1.50 + 1.50 + 4.50
                   + 3.25 + 4.50 +
                   2.50 + 4.50 + 2.50
                   + 2.50

  July 6, 2010     3.50 + 3.50 + 3.50                  0.75
                   + 5.50

 August 2, 2010                                        0.13

September 1, 2010 N/C
       XXXXXX CHAPTER 7 ORDER OF DISCHARGE DATE – SEPTEMBER 24, 2010 XXXXXX
 October 1, 2010  N/A

November 2, 2010   1.00

December 2, 2010   4.50 + 1.50 + 1.00   BOB FORD       FROHLICH
                   + 4.50               (1.50)         (1.00)
                Case 2:09-bk-26198-BR Doc 55-6 Filed 10/29/20 Entered 10/29/20 08:00:49           Desc
                              Exhibit Exhibit 6 - Appendix re Bosse Billing Page 4 of 12



                     FORECLOSURE          UD CASE –          UD CASE –          BANKRUPTCY          BANKRUPTCY
  BILLING            CASE –               09U4258            09U15988           CASE – 2:09-        CASE – 2:10-
STATEMENTS           BC424268                                                   bk-26198-BR         bk-14951-VK

January 4, 2011      4.25 + 2.50 + 4.50                      5.00 + 4.50 +
                                                             0.50 + 4.50 +
                                                             6.50 + 8.00 +
                                                             3.50 + 1.50


February 1, 2011     COSTS ONLY
March 1, 2011 –      97,127.76
 August 2, 2012


Special Note:
Billing Statement for December 2, 2010 included charges relating to “Bob Ford” and a “CMC Statement.” Both of these
charges likely had nothing to do with Ms. Kenya Ruiz or her cases.
                  Case 2:09-bk-26198-BR Doc 55-6 Filed 10/29/20 Entered 10/29/20 08:00:49         Desc
                                Exhibit Exhibit 6 - Appendix re Bosse Billing Page 5 of 12



                                                   APPENDIX 1
 Fig. 1.3 – Special Note: Highlighted entries reflect charges made during Chapter 7 Bankruptcy.


  BILLING BY                    WRONGFUL FORECLOSURE CASE – BC424268
  CATEGORY                                                                                                 TOTAL

“Research” / “Draft   09/3/2009 –    09/28/2009 –       09/30/2009 –      10/07/2009 –      10/21/2009 –
Complaint” -          3.50           3.50               3.50              3.50              4.50
related
                      10/16/2009 –   01/04/2010 –       01/18/2010 –      01/21/2010 –            =        28.00
                      2.50           3.50               1.50              2.00

“Research” /          01/14/2010 –   01/08/2010 –       01/04/2010 –      01/25/2010 –      01/25/2010 –
“Draft”-related for   5.50           7.50               3.50              6.50              2.25
Motions/Injcts.
                      01/28/2010 –                                                                =        29.75
                      4.50

“Entry of Default” / 02/23/2010 –    03/02/2010 –       04/24/2010 –      04/30/2010 –      04/29/2010 –
“Default Judgment” 2.50              2.00               3.50              2.50              3.50
– related
                     05/03/2010 –    05/06/2010 –       05/13/2010 –      05/13/2010 –      05/11/2010 –
                     2.00            3.00               1.50              2.50              1.00
                     05/28/2010 –    05/18/2010 –       05/20/2010 –      05/20/2010 –      05/21/2010 –
                     1.50            1.50               4.50              3.25              4.50
                     05/24/2010 –    05/25/2010 –       05/26/2010 –      05/28/2010 –      06/06/2010 –
                     2.50            4.50               2.50              2.50              3.50
                     06/08/2010 –    06/01/2010 –       06/04/2010 –      11/06/2010 –      11/09/2010 –
                     3.50            3.50               5.50              4.50              1.50
                     11/18/2010 –    11/30/2010 –       12/01/2010 –      12/01/2010 –      12/01/2010 –   90.00
                     1.00            4.50               4.25              2.50              4.50 (=)
                 Case 2:09-bk-26198-BR Doc 55-6 Filed 10/29/20 Entered 10/29/20 08:00:49        Desc
                               Exhibit Exhibit 6 - Appendix re Bosse Billing Page 6 of 12




  BILLING BY                   WRONGFUL FORECLOSURE CASE – BC424268
  CATEGORY                                                                                               TOTAL


“Appearances” /      04/20/2010 –   04/29/2010 –                                               =         4.75
“Hearings” / Misc.   3.25           1.50

“Review” re Court    10/12/2010 –                                                              =         1.00
Orders/Related       1.00

                                                                                        Total Hours      153.50
                                                                                        Hourly Rate      $300.00
                                                                                        Total Billed     $46,050


 Special Note: The period between March 25, 2010 through May 20, 2010 lacks highlights only because Mr. Bosse
 allowed the Chapter 7 Bankruptcy to be closed.
                    Case 2:09-bk-26198-BR Doc 55-6 Filed 10/29/20 Entered 10/29/20 08:00:49      Desc
                                  Exhibit Exhibit 6 - Appendix re Bosse Billing Page 7 of 12



                                                  APPENDIX 1
 Fig 1.4 – Special Note: Highlighted entries reflect charges made during Chapter 7 Bankruptcy.


   BILLING BY                                    UD CASE – 09U04258
   CATEGORY                                                                                               TOTAL

“Review Orders”/        09/14/2009 –   09/30/2009 –                                              =        0.75
“Minutes”               0.25           0.50
                                                                                                          0.25
“Letters to Clients”    09/16/2009 –                                                             =
                        0.25

“Prepare for Trial” /   10/7/2009 –    10/23/2009 –    10/21/2009 –      10/21/2009 –     10/22/2009 –
“Attend Trial”          3.00           8.00            2.50              4.00             8.00
                        10/21/2009 –                                                            =         30.00
                        4.50

“Research” /            10/20/2009 –   10/28/2009 –                                              =        6.50
“Memorandum”-           2.50           4.00
related / various
communications

“Ex parte               10/29/2009 –                                                             =        5.50
applications” /         5.50
“Preliminary
Injunctions”

                                                                                           Total Hours    43.00
                                                                                           Hourly Rate    $300.00
                                                                                           Total Billed   $12,900
                Case 2:09-bk-26198-BR Doc 55-6 Filed 10/29/20 Entered 10/29/20 08:00:49    Desc
                              Exhibit Exhibit 6 - Appendix re Bosse Billing Page 8 of 12



                                              APPENDIX 1
 Fig. 1.5


  BILLING BY                                UD CASE – 09U15988
  CATEGORY                                                                                        TOTAL

“Answer”/           11/09/2009 –   11/10/2009 –   11/13/2009 –   11/16/2009 –    01/15/2010 –
“Demurrer” /        4.00           4.50           4.50           3.00            3.50
“Motion to
Strike” – related
                    01/18/2010 –                                                       =          21.75
                    2.25

“Injunction”-       11/11/2009 –   11/04/2009 –   11/20/2009 –   01/19/2010 –          =          15.00
related             4.50           4.50           3.50           2.50

“Reviews” /         12/30/2009 –   01/11/2010 –   01/10/2010 –   01/08/2010 –    02/15/2010 –
“Research” and      1.00           3.50           6.50           3.50            2.50
“Memorandum”-
related
                    04/16/2010 –   05/25/2010 –   06/21/2010 –   07/01/2010 –    12/20/2010 –
                    0.50           1.25           0.75           0.1333          5.00
                                                                 ($40.00)
                    12/21/2010 –   12/22/2010 –   12/24/2010 –   12/27/2010 –    12/29/2010 –
                    4.50           4.50           6.50           8.00            3.50
                    12/30/2010 –                                                       =          53.1333
                    1.50

“Appearances”       12/30/2009 –   01/12/2010 –   01/04/2010 –   03/15/2010 –    03/05/2010 –
                    3.50           3.50           3.50           6.50            2.50
                                                                                       =          19.50
                  Case 2:09-bk-26198-BR Doc 55-6 Filed 10/29/20 Entered 10/29/20 08:00:49    Desc
                                Exhibit Exhibit 6 - Appendix re Bosse Billing Page 9 of 12




  BILLING BY                                  UD CASE – 09U15988
  CATEGORY                                                                                          TOTAL

“Prepare for          02/15/2010 –   02/16/2010 –   02/10/2010 –   02/10/2010 –    03/09/2010 –
Trial”/ “Trial”       2.50           6.50           2.50           2.50            6.50

                      03/08/2010 –   04/14/2010 –   05/05/2010 –   05/20/2010 –          =          30.00
                      2.50           3.50           2.50           1.00

Miscellaneous         12/21/2010 –                                                       =          0.50
(Telephone Calls)     0.50

                                                                                    Total Hours     139.8833
                                                                                    Hourly Rate     $300.00
                                                                                    Total Billed    $41,965.00
                   Case 2:09-bk-26198-BR Doc 55-6 Filed 10/29/20 Entered 10/29/20 08:00:49    Desc
                                Exhibit Exhibit 6 - Appendix re Bosse Billing Page 10 of 12



                                                 APPENDIX 1
 Fig. 1.6


   BILLING BY            BANKRUPTCY CASE – 2:09-bk-26198-BR [Ch. 13 converted to Ch. 7]
   CATEGORY                                                                                          TOTAL

“Review Proof of       09/14/2009 –    10/8/2009 –     10/7/2009 –                                   2.75
Claim” / “Tax          1.00            0.75            1.00                               =
Returns”

“Court Appearances” 09/15/2009 –                                                          =          3.50
                    3.50

Client Meetings        10/30/2009 –                                                       =          0.75
                       0.75

                                                                                     Total Hours  7.00
                                                                                     Hourly Rate  $300.00
                                                                                     Total Billed $2,100.00
                                                                                                  [in addition
                                                                                                  to $3,500.00
                                                                                                  already paid]
                  Case 2:09-bk-26198-BR Doc 55-6 Filed 10/29/20 Entered 10/29/20 08:00:49        Desc
                               Exhibit Exhibit 6 - Appendix re Bosse Billing Page 11 of 12



                                                APPENDIX 1
 Fig. 1.7


  BILLING BY           BANKRUPTCY CASE – 2:10-bk-14951-VK [Ch.13 “in pro per”]
  CATEGORY                                                                                              TOTAL

“Petition”-related/   02/25/2010 –   02/22/2010 –                                            =          6.00
“Filing”              2.50           3.50

“Review”/            03/12/2010 –    03/22/2010 –   03/29/2010 –    05/06/2010 –    05/14/2010 –
“Research” non-      2.75            3.50           1.00            1.00            1.50
Petition BK Filings-
related
                     05/27/2010 –                                                            =          11.25
                     1.50

                                                                                    Total Hours         17.25
                                                                                    Hourly Rate         $300.00
                                                                                    Total Billed        $5,175.00
               Case 2:09-bk-26198-BR Doc 55-6 Filed 10/29/20 Entered 10/29/20 08:00:49    Desc
                            Exhibit Exhibit 6 - Appendix re Bosse Billing Page 12 of 12



                                             APPENDIX 1
 Fig. 1.8

                                 PAYMENTS MADE – ALL CASES
         Date of Payment                    Amount of Payment                    Source of Payment
03/30/2009                            $3,500.00                          Kenya and Ruben Ruiz Payment for
                                                                         BK
09/17/2009                            $600.00                            Cash
10/1/2009                             $600.00                            Cash
11/3/2009                             $500.00                            Cash
11/20/2009                            $2,275.00                          Check No. 8927 – Payor Realty
                                                                         Executive Cornerstone (Third Party)
12/14/2009                            $3,000.00                          Check No. 3006 – Payor Maria L.
                                                                         Sahagun (Third Party)
01/06/2010                            $1,000.00                          Cash
02/25/2010                            $3,500.00                          Check No. 3441 – Payor Mark Castillo
                                                                         (Third Party)
03/04/2010                            $1,040.40                          Check No. 1955998 – Payor Adcraft
                                                                         Products (Third Party)
03/05/2010                            $2,400.00                          Cash
03/22/2010                            $1,004.28                          Check No. 333506
03/23/2010                            $2,000.00                          Electronic Deposit
05/20/2010                            $1,047.30                          Check No. 428807
05/28/2010                            $910.17                            Check No. 2069907 – Payor Adcract
                                                                         Products (Third Party)
05/28/2010                            $100.00                            Cash
06/02/2010                            $500.00                            Cash
07/02/2010                            $400.00                            Direct Deposit from K. Ruiz
12/21/2010                            $200.00                            Cash
12/21/2010 | 12/26/2010               $1,000.00 | $1,500.00              Check Nos. 148 and 149 (NSF)
TOTAL ->                              $24,577.15                         [excludes NSF Amounts]
